Title: Enclosure: William Short to Gouverneur Morris, 6 July 1792
From: Short, William
To: Morris, Gouverneur


The Hague, July 6, 1792. “I recieved yesterday your letter of the 28th. of June, & am glad to find that the settlement with the commissaries of the treasury will soon be made. The extract of the letter from the sec. of the Treasury, which I in-closed to you in mine of the 28th. ulto. will shew you his desire relative thereto. I am happy that the business is now in your hands & am persuaded that the U.S. will feel the benefit of it from the arrangement you will make with the commissaries. I hope the secy. of the Treasury will easily excuse my having postponed settling this business myself, from my desire to leave such operations of delicacy (as could not suffer from a short delay) to the exertions of a person enjoying a greater degree of the confidence of the government of the U.S. You inform me that the assembly has authorized the minister to concert with you the means of supplying the colonies out of the American debt & that therefore it will be best to leave the funds in the hands of the bankers & to inform you of the amount, that you may stipulate accordingly. You know that of the two last loans of three millions each, no part has yet been applied to France, the delay from Jany. last arising from the daily prospect of the amount or a part being applied towards succours to the islands—the whole of the first loan has been recd. by the bankers & about half of the second—the other half will be recd. successively—the undertakers as you know, are not obliged to pay so soon but they have a right to do it. The whole must be paid at the end of five months from the date of the loan, & no doubt will be sooner. The payments which have been already made by the bankers on general orders, or draughts from the Secy. of the Treasury—together with the sums which he has directed me to hold at his disposition—will leave out of the two loans a surplus of near three millions of florins, to be applied to France, except only such sums as it would be found prudent to apply to the interest of the loan in Septr. in the case of new loan being opened—as it is probable will not be done before that period. The bankers have already on hand upwards of four millions—or thereabouts—of course my intention had been to apply immediately two or two & an half millions to France—counting on the balance in their hands & the sums to be recd. by them of the undertakers to answer the draughts already made by the secy. of the Treasury, & the amount he has directed me to hold at his future disposition, & wch. he cannot dispose of for some time to come. When you consider what large sums are on hand & how long a dead interest has been paid on a part of them, from the daily expectation held out by a former minister to you, during my absence—by you to me, & then by the succeeding ministry to me at Paris—you will no doubt feel the necessity of pressing the matter & not letting it remain longer on a meer prospect however flattering. The present unsettled state of affairs at Paris, which would tend naturally of itself to protract this business is a reason the more for our avoiding delay, as well in this matter as that relative to the late payments from Antwerp. I know not what mode you will adopt but you will I shd. imagine so contrive it that the U.S. shd. have credit immediately for the sum you engage to supply, so that they may not longer pay an useless interest on the sums in hand. It may be proper to mention to you also that the Secy. of the Treasury has informed me of his having paid to M. de Ternant or le Forest on acct. of the French debt 100,000 dollars—on the 12th. of March—& engaged to make three further payments of 100,000 dollars each, on June 1.—Sep. 1.—& Dec. 1. & also in-closed me an acct. of articles furnished on same acct. to the amount of 8962 dollars. He had formerly paid two sums one of 8325 dollars & the other of 22,000 dollars.…”
